Exhibit 10.1

LOGO [g45078g33j02.jpg]

CONFIDENTIAL CONSULTING AGREEMENT

This Consulting Agreement (the “Agreement”) is executed as of the date shown on
the signature page (the “Effective Date”), by and between FLG Partners, LLC, a
California limited liability company (“FLG”), and the entity identified on the
signature page (“Client”).

RECITALS

WHEREAS, FLG is in the business of providing certain financial services;

WHEREAS, Client wishes to retain FLG to provide and FLG wishes to provide such
services to Client on the terms set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, the
parties hereto agree as follows:

 

1. Services.

 

  A.

Commencing on the Effective Date, FLG will perform those services (the
“Services”) described in one or more exhibits attached hereto. Such services
shall be performed by the member or members of FLG identified in Exhibit A
(collectively, the “FLG Member”).

 

  B.

Client acknowledges and agrees that FLG’s success in performing the Services
hereunder will depend upon the participation, cooperation and support of
Client’s most senior management.

 

  C.

Notwithstanding anything in Exhibit A or elsewhere in this Agreement to the
contrary, neither FLG nor any of its members shall serve as an employee, an
appointed officer, or an elected director of Client. Consistent with the
preceding: (i) Client shall not appoint FLG Member as a corporate officer in
Client’s corporate minutes; (ii) Client shall not elect FLG Member to its board
of directors or equivalent governing body; and (iii) the FLG Member shall have
no authority to sign any documents on behalf of Client, including, but not
limited to, federal or state securities filings, tax filings, or representations
and warranties on behalf of Client except as pursuant to a specific
resolution(s) of Client’s board of directors or equivalent governing body
granting such authority to FLG Member as a non-employee consultant to Client.

 

  D.

The Services provided by FLG and FLG Member hereunder shall not constitute an
audit, attestation, review, compilation, or any other type of financial
statement reporting engagement (historical or prospective) that is subject to
the rules of the California Board of Accountancy, the AICPA, or other similar
state or national licensing or professional bodies. Client agrees that any such
services, if required, will be performed separately by its independent public
accountants.

 

  E.

During the term of this Agreement, Client shall not hire or retain the FLG
Member as an employee, consultant or independent contractor except pursuant to
this Agreement.

 

2.

Compensation; Payment; Deposit; Expenses.

 

  A.

As compensation for Services rendered by FLG hereunder, Client shall pay FLG the
amounts set forth in Exhibit A for Services performed by FLG hereunder (the
“Fees”). The Fees shall be net of any and all taxes, withholdings, duties,
customs, social contributions or other reductions imposed by any and all
authorities which are required to be withheld or collected by Client, including
ad valorem, sales or similar taxes, but excluding US income taxes based upon
FLG’s or FLG Member’s net taxable income. Client shall also reimburse FLG
personnel directly for reasonable travel and out-of-pocket business expenses
incurred in connection with the provision of the Services (“Expenses”). Any
required air travel, overnight accommodation and resulting per diem expenses
shall be

 

consistent with Client’s travel & expense policies for Client’s employed
executive staff.

 

  B.

Intentionally omitted.

 

  C.

Client shall pay FLG all amounts owed to FLG under this Agreement upon Client’s
receipt of an invoice detailing the Services performed and Expenses incurred,
with no purchase order required. FLG shall provide client with its IRS Form W-9.
Any invoices more than thirty (30) days overdue will accrue a late payment fee
at the rate of one and 50/100 percent (1.5%) per month. FLG shall be entitled to
recover all costs and expenses (including, without limitation, attorneys’ fees)
incurred by it in collecting any amounts overdue under this Agreement, unless
such amounts are reasonably disputed by Client and FLG has been so notified.

 

  D.

Client hereby agrees to pay FLG a deposit as set forth on Exhibit A (the
“Deposit”) to be held as security for Client’s future payment obligations to FLG
under this Agreement. Upon termination of this Agreement, all amounts then owing
to FLG under this Agreement shall be charged against the Deposit and the balance
thereof, if any, shall be promptly refunded to Client.

 

3.

Relationship of the Parties.

 

  A.

FLG’s relationship with Client will be that of an independent contractor and
nothing in this Agreement shall be construed to create a partnership, joint
venture, or employer-employee relationship. FLG is not the agent of Client and
is not authorized to make any presentation, contract, or commitment on behalf of
Client unless specifically requested or authorized to do so by Client in
writing. FLG agrees that all taxes payable as a result of compensation payable
to FLG hereunder shall be FLG’s sole liability. FLG shall defend, indemnify and
hold harmless Client, Client’s officers, directors, employees and agents, and
the administrators of Client’s benefit plans from and against any claims,
liabilities or expenses relating to such taxes or compensation. This obligation
shall not be subject to any liability caps set forth in this Agreement.

 

4.

Term and Termination.

 

  A.

The term of this Agreement shall be for the period set forth in Exhibit A.

 

  B.

Either party may terminate this Agreement upon two weeks’ advance written notice
to the other party.

 

  C.

Either party may terminate this Agreement immediately upon a material breach of
this Agreement by the other party and a failure by the other party to cure such
breach within five (5) days of written notice thereof by the non-breaching party
to the breaching party.

 

  D.

FLG shall have the right to terminate this Agreement immediately without advance
written notice (i) if Client is engaged in, or requests that FLG or the FLG
Member undertake


 

Initial: Client              FLG                 Page 1 of 5   



--------------------------------------------------------------------------------

LOGO [g45078g33j02.jpg]

CONFIDENTIAL CONSULTING AGREEMENT

 

or ignore any illegal or unethical activity, or (ii) upon the death or
disability of the FLG Member. Client shall have the right to terminate this
Agreement immediately without advance written notice (i) if FLG or the FLG
Member undertakes or ignores any illegal or unethical activity, or (ii) upon the
death or disability of the FLG Member.

 

  E.

If at any time during the one (1) year period following termination of this
Agreement Client shall hire or retain the FLG Member as an employee, consultant
or independent contractor, AND in doing so induce, compel or cause FLG Member to
leave FLG as a precondition to commencing or continuing employment or
consultancy with Client, Client shall immediately pay to FLG in readily
available funds a recruiting fee equal to the annualized amount of Fees payable
hereunder, which shall equal either (i) 260 multiplied by the daily rate, if
this Agreement provides for Fees payable by daily rate, or (ii) 2,100 multiplied
by the hourly rate, if this Agreement provides for Fees payable by hourly rate,
multiplied by thirty percent (30%).

 

5.

Disclosures

 

  A.

IRS Circular 230. To ensure compliance with requirements imposed by the IRS
effective June 20, 2005, we hereby inform you that any tax advice offered during
the course of providing, or arising out of, the Services rendered pursuant to
this Agreement, unless expressly stated otherwise, is not intended or written to
be used, and cannot be used, for the purpose of: (i) avoiding tax-related
penalties under the Internal Revenue Code, or (ii) promoting, marketing or
recommending to another party any tax-related matter(s) said tax advice
address(es).

 

  B.

Attorney-Client Privilege. Privileged communication disclosed to FLG or FLG
Member may waive the privilege through no fault of our own. We strongly
recommend that you consult with your legal counsel before disclosing privileged
information to us. Pursuant to paragraph 6, neither FLG nor FLG Member will be
responsible for damages caused through Client’s waiver of privilege, whether
deliberate or inadvertent, by disclosing such information to FLG.

 

6.

DISCLAIMERS AND LIMITATION OF LIABILITY.

 

    

EXCEPT AS EXPRESSLY SET FORTH HEREIN, ALL SERVICES TO BE PROVIDED BY FLG AND FLG
MEMBER (FOR PURPOSES OF THIS PARAGRAPH 6, COLLECTIVELY “FLG”) HEREUNDER ARE
PROVIDED “AS IS” WITHOUT ANY WARRANTY WHATSOEVER. CLIENT RECOGNIZES THAT THE “AS
IS” CLAUSE OF THIS AGREEMENT IS AN IMPORTANT PART OF THE BASIS OF THIS
AGREEMENT, WITHOUT WHICH FLG WOULD NOT HAVE AGREED TO ENTER INTO THIS AGREEMENT.
FLG EXPRESSLY DISCLAIMS ALL OTHER WARRANTIES, TERMS OR CONDITIONS, WHETHER
EXPRESS, IMPLIED, OR STATUTORY, REGARDING THE PROFESSIONAL SERVICES, INCLUDING
ANY, WARRANTIES OF MERCHANTABILITY, TITLE, FITNESS FOR A PARTICULAR PURPOSE AND
INFRINGEMENT. NO REPRESENTATION OR OTHER AFFIRMATION OF FACT, REGARDING THE
SERVICES PROVIDED HEREUNDER SHALL BE DEEMED A WARRANTY FOR ANY PURPOSE OR GIVE
RISE TO ANY LIABILITY OF FLG WHATSOEVER.

IN NO EVENT SHALL FLG BE LIABLE FOR ANY INCIDENTAL, INDIRECT, EXEMPLARY,
SPECIAL, PUNITIVE OR CONSEQUENTIAL DAMAGES, UNDER ANY CIRCUMSTANCES, INCLUDING,
BUT NOT LIMITED TO:

 

LOST PROFITS; REVENUE OR SAVINGS; WAIVER BY CLIENT, WHETHER INADVERTANT OR
INTENTIONAL, OF CLIENT’S ATTORNEY-CLIENT PRIVILEGE THROUGH CLIENT’S DISCLOSURE
OF PRIVILEGED INFORMATION TO FLG; OR THE LOSS, THEFT, TRANSMISSION OR USE OF ANY
DATA, EVEN IF CLIENT OR FLG HAVE BEEN ADVISED OF, KNEW, OR SHOULD HAVE KNOWN, OF
THE POSSIBILITY THEREOF; PROVIDED, HOWEVER, THAT THIS EXCLUSION SHALL NOT APPLY
TO ANY DAMAGES RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF FLG.
NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY AND EXCEPT AS
EXPRESSLY PROVIDED HEREIN, FLG’S AGGREGATE CUMULATIVE LIABILITY HEREUNDER,
WHETHER IN CONTRACT, TORT, NEGLIGENCE, MISREPRESENTATION, STRICT LIABILITY OR
OTHERWISE, SHALL NOT EXCEED AN AMOUNT EQUAL TO TWO (2) MONTHS OF FEES PAYABLE BY
CLIENT UNDER PARAGRAPH 2(A) OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT THIS
LIMITATION SHALL NOT APPLY TO ANY LIABILITY RESULTING FROM THE GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT OF FLG. CLIENT ACKNOWLEDGES THAT THE COMPENSATION PAID BY
IT UNDER THIS AGREEMENT REFLECTS THE ALLOCATION OF RISK SET FORTH IN THIS
AGREEMENT AND THAT FLG WOULD NOT ENTER INTO THIS AGREEMENT WITHOUT THESE
LIMITATIONS ON ITS LIABILITY. THIS PARAGRAPH SHALL NOT APPLY TO EITHER PARTY
WITH RESPECT TO A BREACH OF ITS CONFIDENTIALITY OBLIGATIONS.

 

  A.

As a condition for recovery of any amount by Client against FLG, Client shall
give FLG written notice of the alleged basis for liability within ninety
(90) days of discovering the circumstances giving rise thereto, in order that
FLG will have the opportunity to investigate in a timely manner and, where
possible, correct or rectify the alleged basis for liability; provided that the
failure of Client to give such notice will only affect the rights of Client to
the extent that FLG is actually prejudiced by such failure. Notwithstanding
anything herein to the contrary, Client must assert any claim against FLG by the
later of: (i) ninety (90) days after discovery; (ii) ninety (90) days after the
termination of this Agreement; (iii) ninety (90) days after the last date on
which the Services were performed; or, (iv) sixty (60) days after completion of
a financial or accounting audit for the period(s) to which a claim pertains.

 

7.

Indemnification.

 

  A.

FLG and FLG Member acting in relation to any of the affairs of Client shall, to
the fullest extent permitted by law, as now or hereafter in effect, be
indemnified and held harmless, and such right to indemnification shall continue
to apply to FLG and FLG Member following the term of this Agreement out of the
assets and profits of the Client from and against all actions, costs, charges,
losses, damages, liabilities and expenses which FLG or FLG Member, or FLG’s or
FLG Member’s heirs, executors or administrators, shall or may incur or sustain
by or by reason for any act done, concurred in or omitted in or about the
execution of FLG’s or FLG Member’s duty or services performed on behalf of
Client; and Client shall advance the reasonable attorney’s fees, costs and
expenses incurred by FLG or FLG’s Member in connection with litigation related
to the foregoing on the same basis as such advancement would be available to the
Client’s officers and directors, PROVIDED THAT Client shall not be obligated to
make payments to or on behalf of any person (i) in connection with services
provided


 

Initial: Client              FLG                

Page 2 of 5

  



--------------------------------------------------------------------------------

LOGO [g45078g33j02.jpg]

CONFIDENTIAL CONSULTING AGREEMENT

 

 

by such person outside the scope of Services contemplated by this Agreement, and
not authorized or consented to by Client’s Board of Directors, or (ii) in
respect of any (a) gross negligence or willful misconduct of such person, or
(b) negligence of such person, but only to the extent that FLG’s errors and
omissions liability insurance would cover such person for such negligence
without regard to Client’s obligation to indemnify FLG hereunder.

 

  B.

FLG and FLG Member shall have no liability to Client relating to the performance
of its duties under this agreement except in the event of FLG’s or FLG Member’s
gross negligence or willful misconduct.

 

  C.

FLG and FLG Member agree to waive any claim or right of action FLG or FLG Member
might have whether individually or by or in the right of Client, against any
director, secretary and other officers of Client and the liquidator or trustees
(if any) acting in relation to any of the affairs of Client and every one of
them on account of any action taken by such director, officer, liquidator or
trustee or the failure of such director, officer, liquidator or trustee to take
any action in the performance of his duties with or for Client; PROVIDED THAT
such waiver shall not extend to any matter in respect of any gross negligence or
willful misconduct which may attach to any such persons.

 

8.

Representations and Warranties.

 

  A.

Each party represents and warrants to the other that it is authorized to enter
into this Agreement and can fulfill all of its obligations hereunder.

 

  B.

FLG and FLG Member warrant that they shall perform the Services diligently, with
due care, and in accordance with prevailing industry standards for comparable
engagements and the requirements of this Agreement. FLG and FLG Member warrant
that FLG Member has sufficient professional experience to perform the Services
in a timely and competent manner.

 

  C.

Each party represents and warrants that it has and will maintain a policy or
policies of insurance with reputable insurance companies providing the members,
officers and directors, as the case may be, of itself with coverage for losses
from wrongful acts. FLG covenants that it has an error and omissions insurance
policy in place in the form provided to Client on or prior to the date of
execution of this Agreement and will continue to maintain such policy or
equivalent policy provided that such policy or equivalent policy shall be
available at commercially reasonable rates.

 

9.

Miscellaneous.

 

  A.

Any notice required or permitted to be given by either party hereto under this
Agreement shall be in writing and shall be personally delivered or sent by a
reputable courier mail service (e.g., Federal Express) or by facsimile confirmed
by reputable courier mail service, to the other party as set forth in this
Paragraph 9(A). Notices will be deemed effective two (2) days after deposit with
a reputable courier service or upon confirmation of receipt by the recipient
from such courier service or the same day if sent by facsimile and confirmed as
set forth above.

If to FLG:

Jeffrey S. Kuhn

Managing Partner

FLG Partners, LLC

P.O. Box 556

7 East Road

Ross, CA 94957-0556

Tel: 415-454-5506

Fax: 415-456-1191

E-mail: jeff@flgpartners.com

If to Client:

Betsy E. Bayha

General Counsel

Blue Coat Systems, Inc.

420 North Mary Avenue

Sunnyvale, CA 94085

Tel: 408-220-2085

Fax: 408-220-2175

E-mail: betsy.bayha@bluecoat.com

 

  B.

This Agreement will be governed by and construed in accordance with the laws of
California without giving effect to any choice of law principles that would
require the application of the laws of a different jurisdiction.

 

  C.

Any claim, dispute, or controversy of whatever nature arising out of or relating
to this Agreement (including any other agreement(s) contemplated hereunder),
including, without limitation, any action or claim based on tort, contract, or
statute (including any claims of breach or violation of statutory or common law
protections from discrimination, harassment and hostile working environment), or
concerning the interpretation, effect, termination, validity, performance and/or
breach of this Agreement (“Claim”), shall be resolved by final and binding
arbitration before a single arbitrator (“Arbitrator”) selected from and
administered by the San Francisco office of JAMS (the “Administrator”) in
accordance with its then existing commercial arbitration rules and procedures.
The arbitration shall be held in the San Mateo County, California. The
Arbitrator shall, within fifteen (15) calendar days after the conclusion of the
Arbitration hearing, issue a written award and statement of decision describing
the essential findings and conclusions on which the award is based, including
the calculation of any damages awarded. The Arbitrator also shall be authorized
to grant any temporary, preliminary or permanent equitable remedy or relief he
or she deems just and equitable and within the scope of this Agreement,
including, without limitation, an injunction or order for specific performance.
Each party shall bear its own attorney’s fees, costs, and disbursements arising
out of the arbitration, and shall pay an equal share of the fees and costs of
the Administrator and the Arbitrator; provided, however, the Arbitrator shall be
authorized to determine whether a party is the prevailing party, and if so, to
award to that prevailing party reimbursement for its reasonable attorneys’ fees,
costs and disbursements, and/or the fees and costs of the Administrator and the
Arbitrator. The Arbitrator’s award may be enforced in any court of competent
jurisdiction. Notwithstanding the foregoing, nothing in this Paragraph 9(C) will
restrict either party from applying to any court of competent jurisdiction for
injunctive relief.

 

  D.

Neither party may assign its rights or delegate its obligations hereunder,
either in whole or in part, whether by operation of law or otherwise, without
the prior written consent of the other party. The rights and liabilities of the
parties under this Agreement will bind and inure to the benefit of the parties’
respective successors and permitted assigns.

 

  E.

If any provision of this Agreement, or the application thereof, shall for any
reason and to any extent be invalid or unenforceable, the remainder of this
Agreement and application


 

Initial: Client              FLG                 Page 3 of 5   



--------------------------------------------------------------------------------

LOGO [g45078g33j02.jpg]

CONFIDENTIAL CONSULTING AGREEMENT

 

of such provision to other persons or circumstances shall be interpreted so as
best to reasonably effect the intent of the parties. The parties further agree
to replace such void or unenforceable provision of this Agreement with a valid
and enforceable provision which will achieve, to the extent possible, the
economic, business and other purposes of the void or unenforceable provision.

 

  F.

This Agreement, the Exhibits, and any executed Non-Disclosure Agreements
specified therein and thus incorporated by reference constitute the entire
understanding and agreement of the parties with respect to the subject matter
hereof and thereof and supersede all prior and contemporaneous agreements or
understandings, express or implied, written or oral, between the parties with
respect hereto. The express terms hereof control and supersede any course of
performance or usage of the trade inconsistent with any of the terms hereof.

 

  G.

Any term or provision of this Agreement may be amended, and the observance of
any term of this Agreement may be waived, only by a writing signed by the
parties. The waiver by a party of any breach hereof for default in payment of
any amount due hereunder or default in the performance hereof shall not be
deemed to constitute a waiver of any other default or succeeding breach or
default.

 

  H.

Upon completion of the engagement hereunder, FLG may place customary “tombstone”
advertisements using Client’s logo and name in publications of FLG’s choice at
its own expense, and/or cite the engagement in similar fashion on FLG’s website.

 

  I.

If and to the extent that a party’s performance of any of its obligations
pursuant to this Agreement is prevented, hindered or delayed by fire, flood,
earthquake, elements of nature or acts of

God, acts of war, terrorism, riots, civil disorders, rebellions or revolutions,
or any other similar cause beyond the reasonable control of such party (each, a
“Force Majeure Event”), and such non-performance, hindrance or delay could not
have been prevented by reasonable precautions of the non-performing party, then
the non-performing, hindered or delayed party shall be excused for such
non-performance, hindrance or delay, as applicable, of those obligations
affected by the Force Majeure Event for as long as such Force Majeure Event
continues and such party continues to use its best efforts to recommence
performance whenever and to whatever extent possible without delay, including
through the use of alternate sources, workaround plans or other means; provided,
however, that Client may terminate this Agreement upon notice in the event that
a Force Majeure Event lasts beyond five (5) business days.

 

  J.

This Agreement may be executed in any number of counterparts and by the parties
on separate counterparts, each of which when executed and delivered shall
constitute an original, but all the counterparts together constitute one and the
same instrument.

 

  K.

This Agreement may be executed by facsimile signatures (including electronic
versions of this document in Adobe Acrobat Portable Document Format form which
contain scanned or secure, digitally signed signatures) by any party hereto and
such signatures shall be deemed binding for all purposes hereof, without
delivery of an original signature being thereafter required.

 

  L.

Survivability. The following paragraphs shall survive the termination of this
Agreement: 6 (“Disclaimers and Limitation of Liability”); 7 (“Indemnification”);
8 (“Representations and Warranties”); and 9 (“Miscellaneous”).


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

  CLIENT:   FLG:   Blue Coat Systems, Inc.,   FLG Partners, LLC,   a Delaware
corporation.   a California limited liability company.   By:   Brian NeSmith    
By:   Jeffrey S. Kuhn   Signed:   /s/ Brian Nesmith     Signed:   /s/ Jeffrey S.
Kuhn   Title:   President & CEO     Title:   Managing Partner   Address:   420
N. Mary Avenue           Sunnyvale, CA 94085-4121     Effective Date: May 4,
2009   Tel:   408.220.2200         Fax:   408.220.2250         Email:  
brian.nesmith@bluecoat.com      

REMAINDER OF THIS PAGE LEFT BLANK

 

Initial: Client              FLG             

   Page 4 of 5   



--------------------------------------------------------------------------------

LOGO [g45078g33j02.jpg]

CONFIDENTIAL CONSULTING AGREEMENT

EXHIBIT A

 

1.

Description of Services: Services typical of those of a Chief Financial Officer
of a publicly-held corporation.

 

2.

FLG Member: Michael Gennaro.

 

3.

Fees: $325 per hour.

 

4.

Additional Compensation: None.

 

5.

Deposit: $25,000.00.

 

6.

Term: Ninety days, automatically renewable in 30-day increments, terminable
pursuant to the terms of this Agreement.

 

7.

Non-Disclosure Agreement: FLG-Blue Coat Mutual Non-Disclosure Agreement dated
April 28, 2009.

REMAINDER OF THIS PAGE LEFT BLANK

 

Initial Client              FLG             

   Page 5 of 5   